Citation Nr: 1820025	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to a total disability rating based upon unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:    James Nathan Guin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from October 1969 to March 1972.  He served in Vietnam from February 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2017, the Veteran testified at a hearing in Montgomery, Alabama, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The Board notes that in a rating decision dated January 2011, the following claim was deferred: entitlement to compensation for bronchial asthma/chronic bronchitis (claimed as continual respiratory problems) due to herbicide exposure.  Further, in a statement dated March 2011, the Veteran filed a claim for an increased rating for posttraumatic stress disorder (PTSD), as well as requesting entitlement for service connection for a "lung condition."  

However, to date, none of these claims has been adjudicated by the Agency of Original Jurisdiction (AOJ). 

Therefore, the issue of entitlement to compensation for bronchial asthma/ chronic bronchitis (claimed as continual respiratory problems) due to herbicide exposure, a lung condition, and an increased rating for PTSD have been raised by the record by a statement dated March 2011, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of the appeal, the Veteran's service-connected disabilities have not prevented him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.10, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Total Disability on the Basis of Individual Unemployability (TDIU)

The Veteran testified he has not worked since 2003, originally due to pain in his left foot, but that he noticed issues with his memory at that point.  He looked for work in the same field, but could not find any comparable work.  

Total (100 percent) disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. § 3.340(a).  A total disability rating may be assigned under a DC where the DC associated with a disability prescribes a 100 percent disability rating.  Additionally, regulations provide other methods by which TDIU may be awarded. 

TDIU may be assigned to a veteran who is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities," provided that he has received a disability rating of 60 percent or greater, or if he is service-connected for two or more disabilities, at least one of those disabilities has been assigned a disability rating greater than 40 percent, and the combined disability rating for all disorders is at least 70 percent. 38 C.F.R. § 4.16(a).  

The Veteran originally applied for a TDIU in February 2010.  At the time of his application, he was receiving a 100 percent rating for his service-connected disability of status-post prostate cancer with radical prostectomy with erectile dysfunction (hereinafter referred to as "prostate surgery").  He received this temporary rating until April 1, 2010.  Further, through a rating decision dated October 2015, the Veteran was rated at 100 percent for coronary artery disease starting September 11, 2014.  Therefore, the period for which a TDIU may be awarded is from April 1, 2010 through September 11, 2014.

During this time period, the Veteran was rated at 70 percent disabling for the following service-connected disabilities: PTSD, rated at 50 percent disabling; status-post prostate surgery, rated at 20 percent disabling; bilateral hearing loss, rated at 10 percent disabling; and tinnitus, rated at 10 percent disabling.

Because the Veteran's combined rating was at least 70 percent and at least one of his disabilities is rated at 50 percent (PTSD), the Veteran is eligible for a TDIU on a schedular basis. 38 C.F.R. § 4.16(a).  The analysis now moves on to whether the Veteran is "unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities." Id.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  

The Veteran was afforded VA examinations for each of his service-connected disabilities.  The Veteran appeared for a VA examination for his service-connected bilateral hearing loss and tinnitus claims in July 2010.  After examination, the VA examiner gave the following opinion: "The Veteran's hearing loss and tinnitus should not be a barrier to a wide range of employment settings... He may have trouble working well in very noisy environments and in situations where he is not using face-to-face interaction or monitoring sounds."

Also, in July 2010, the Veteran was afforded an examination on his service-connected status-post prostate surgery.  The VA examiner noted resulting fatigue that has a mild to moderate effect on the Veteran's ability to perform chores, shopping, exercise, and travel.  Ultimately, the examiner gave the following opinion: "(status-post prostate surgery) current residuals do not preclude full time employment, preferably sedentary...This examiner concurs that the greatest obstacle to employment for the Veteran is his traumatic foot and ankle condition."

The Board gives these two examinations great probative weight because they are based on an objective review of the Veteran's disabilities and explain occupational limitations related to those disabilities. 

Regarding the Veteran's PTSD, the Veteran was afforded a VA examination in August 2011.  The examiner noted that the Veteran reported that he has no social life, he avoids crowds, he stays in his bedroom with the door locked, and, during his periods of seclusion, he has poor hygiene.  The Veteran had not engaged in psychiatric treatment in two years. Further, the Veteran reported panic attacks one to two times per week, but they were reduced in frequency since he started Xanax and since he learned coping skills.  The Veteran reported that he threw something out of anger every two weeks and had memory issues.  On objective examination, the Veteran's presentation was overall within normal limits and unremarkable, including his mood, thoughts, and memory.  

Overall, the VA examiner assessed the Veteran's PTSD as follows: "mild or transient symptoms, which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress."  The examiner assessed the following occupational difficulties: "(While not present), the Veteran did talk about memory problems and thus might work better in a more repetitive job.  He does also have mild panic attacks and thus may have to slow down in his work a few times per week and calm himself.  For his own comfort and to reduce symptoms, he might work best in a casual and infrequent social employment environment."

The Board notes that the Veteran was admitted for psychiatric treatment for five days in November 2010 due to a possible overdose on his Xanax.  However, the Veteran's VA examination was after this treatment.  The remaining treatment records do not shed further insight into possible limitations of the Veteran's occupational functioning during this period.  In March 2012, the Veteran reported that his mood was "pretty stable," but all other psychological functioning was within normal limits.  In April 2013, the Veteran reported moderate depression and his affect was noted as flat, but his judgment was fair.  In September 2013, he reported he was mildly depressed, moderately anxious, and had poor concentration.  However, in the most recent visit in April 2014, his total psychological functioning was reported as adequate.  Therefore, the Board finds that his psychological functioning does not conflict with the occupational limitations as stated by the August 2011 VA examiner. 

Given the medical records and subsequent reports of functioning, the Board gives the August 2011 VA examiner's opinion great probative weight, except that the Board does not find that the memory issues asserted by the Veteran to be substantiated by the record. 

The Veteran submitted several opinions from Dr. T.L., dated July 2004 and August 2008.  Further, the file contains opinions about the Veteran's psychiatric functioning in 2009.  However, the Board notes that these opinions are prior to the period at issue and the Veteran's PTSD rating was adjudicated at 50 percent prior to the start of this appellate period for a TDIU.

Finally, the Board notes an opinion from Dr. M.G. dated August 2014. In this opinion, Dr. M.G. gives the following vocational limitations for an eight-hour workday: sit six hours total, stand/walk three hours total, cannot lift or carry more than 10 pounds total; bend for one hour; no squatting, crawling, climbing, or reaching; his coordination is impaired because of tinnitus and he cannot use dangerous machinery; he cannot be around heights; and he has a mild impairment in temperatures, driving, and exposure to pulmonary irritants.  Overall, Dr. M.G. noted that given his disabilities, the Veteran would miss at least two days of work a month.  Further, this opinion states that these limitations have existed since before 2003.

However, the Board notes that, in contrast to the VA examinations, this opinion does not include an in-person, objective examination.  Further, as noted by the July 2010 VA examiner, the Veteran also has a traumatic foot and ankle condition that are not service-connected and there is no indication that Dr. M.G. excluded this condition from his analysis.  Therefore, the Board gives this opinion little probative weight.

The Veteran and his representative specifically raise the issue that the Social Security Administration's (SSA) findings that the Veteran is disabled show that he cannot work.  However, the SSA determination was made well before the present application for a TDIU and SSA considered the Veteran's ankle injury, which is not service-connected.  Therefore, that opinion has limited probative weight to the current determination for a TDIU.

Further, the Veteran noted in his August 2014 appeal to the Board that there are 16 Global Assessment of Functioning (GAF) scores in total through the medical evidence, that the average of these scores is 42, and that these GAF scores establish that he cannot work.  

In evaluating the evidence, the Board has considered the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." See 38 C.F.R. §§ 4.125, 4.130.  A GAF score between 51 and 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning. Id. A GAF score between 61 and 70 reflects mild symptoms, but generally functioning pretty well. Id.

First, the Board notes that the bulk of these scores come prior to the Veteran's 2010 application.  Second, the Board notes only three GAF scores during the TDIU appeal period: a score of 59 in August 2011 VA examination, a score range of 55 to 63 in April 2013, and a score range of 61 to 63 in September 2013.  In contrast to the score of 42, this score range is 55 to 63, with an average score of 60, which indicates mild to moderate difficulty in social, occupational, or school functioning.

Finally, while a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether a higher level of impairment is warranted; rather, they must be considered in light of the actual symptoms of the Veteran's disorder. See 38 C.F.R. § 4.126(a).  While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case. See generally Brambly v. Principi, 17 Vet. App. 20, 26 (2003).  

The Board notes that while the Veteran stopped work in August 2003, the Veteran has a college degree and a history of skilled work, with associated training.  Considering the Veteran's education and work history and the medical record, the evidence establishes that the Veteran could work at a sedentary job, in a non-noisy environment, where he is not using face-to-face interaction or monitoring sounds, and in a casual and a socially-infrequent environment.  The Board finds that such limitations would not prevent employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." See Moore, supra.  

After considering the evidence for and against the claim, the Board finds no probative evidence that indicates that the Veteran's service-connected disabilities have rendered him unemployable.  Accordingly, the doctrine of reasonable doubt is not for application, and a TDIU for the Veteran's service-connected disabilities is not warranted. 38 U.S.C. § 107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

The criteria for a TDIU have not been met. 


REMAND

The Veteran contends that his obstructive sleep apnea is secondary to his service-connected PTSD.

The Board notes that per the October 2011 rating decision, the Veteran was afforded a VA examination in connection with his claim that occurred in July 2011.  The rating decision states that the examiner found no evidence in current medical literature that PTSD is a cause of sleep apnea and that no documentation in the Veteran's VA pulmonary medical records suggests that his PTSD has any effect on his sleep apnea.  

Upon a review of the medical records, the Board cannot locate the record of such an examination.  While there is a record of a July 2011 VA examination, it does not address sleep apnea.  

Given that there is no record of this examination, the Board finds that the Veteran was never given an opportunity to have an examination for his claim of obstructive sleep apnea. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a qualified medical professional to provide an opinion on the nature and etiology of the Veteran's obstructive sleep apnea. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:  

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's obstructive sleep apnea was caused by his service-connected PTSD? 

 (b) If the examiner answered "no" to (a), is it at least as likely as not (50 percent or better probability) that the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD? 

If aggravation is found, the examiner is asked to state the baseline level of severity of obstructive sleep apnea before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's obstructive sleep apnea and what level of increase was due to aggravation from his PTSD. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Readjudicate the Veteran's claim. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


